UNITED STATES DISTRICT COURT USDC SDNY

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

TRUSTEES OF THE NEW YORK CITY ELECTRONICALLY FILED
DISTRICT COUNCIL OF CARPENTERS DOC#
PENSION FUND, WELFARE FUND, ANNUITY DATE FILED: _ 2/21/2020

 

FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL
AND INDUSTRY FUND; TRUSTEES OF THE
NEW YORK CITY CARPENTERS RELIEF AND
CHARITY FUND; CARPENTER CONTRACTOR
ALLIANCE OF METROPOLITAN NEW YORK;
and NEW YORK CITY DISTRICT COUNCIL OF

CARPENTERS,
Petitioners,
-against- 20 Civ. 1447 (AT)
INSTALLRITE WOODWORKERS INC., ORDER
Respondent.

 

 

ANALISA TORRES, District Judge:

On February 19, 2020, Petitioners filed a petition to confirm an arbitration award. ECF No. 1.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary

judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is
ORDERED that:

1. By March 20, 2020, Petitioners shall file and serve a statement pursuant to Local Civil
Rule 56.1 and any additional materials with which they intend to support the petition,
including memoranda of law, the arbitration award, supporting documents, and any
affidavits or declarations attesting that the exhibits are true and correct copies of what they
purport to be;

2. By April 10, 2020, Respondent shall file its opposition; and
3. Petitioners’ reply, if any, is due by April 24, 2020.

IT IS FURTHER ORDERED that by March 6, 2020, Petitioners shall serve a copy of the
petition and this order upon Respondent by personal service on an officer, director, managing or
general agent, or cashier or assistant cashier or to any other agent authorized by appointment or by law
to receive service, pursuant to N.Y. C.P.L.R. § 311, and upon the secretary of state, pursuant to N.Y.
Bus. Corp. Law § 306. By March 11, 2020, Petitioners shall file an affidavit of such service.

SO ORDERED.

Dated: February 21, 2020 O}-

New York, New York ANALISA TORRES
United States District Judge
